PER CURIAM.
Florida Truck Dock, Inc. (FTD) appeals the denial of its motion for a temporary injunction to prevent J. Scott Monroe from violating his employment agreement after he resigned and began working for a competitor. Within two weeks after Monroe left FTD, he violated the terms of the agreement by soliciting FTD’s customer.
We find this case is controlled by State Chemical Manufacturing Co. v. Lopez, 642 So.2d 1127 (Fla. 3d DCA 1994). The language in that opinion is so similar to the instant case that we could simply substitute the names of the parties in this appeal.
We affirm the portion of the December 15, 1994 order denying the motion to temporarily enjoin Monroe from working for a competitor of FTD, but reverse the portion denying the motion to enjoin Monroe from contacting FTD’s customers. We remand to the trial court for entry of the appropriate order consistent with this opinion.
REVERSED IN PART; REMANDED.
PETERSON, C.J., and GOSHORN and THOMPSON, JJ., concur.